Citation Nr: 9904816	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 16, 1974 to 
November 12, 1974.

This appeal stems from a November 1996 rating decision of the 
RO that denied entitlement to service connection for 
residuals of a left foot injury.


REMAND

Service medical records reflect no disability of the left 
foot on entrance, yet shortly thereafter, the veteran was 
diagnosed with chronic osteomyelitis which was found to have 
existed prior to service, having resulted from an injury.  
The veteran was then honorably discharged from service per a 
Medical Board evaluation finding that he was medically unfit 
to serve.

The veteran contends, in essence, that he is entitled to the 
presumption of soundness since no left foot disability was 
noted at entrance.  See 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  Moreover, there is a question 
as to whether the disability worsened in service since he was 
accepted to service and yet shortly thereafter had to be 
discharged by a Medical Board for his left foot problem.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (regarding the 
presumption of aggravation).

There are additional records that have been identified which, 
if obtained, may shed light upon this claim.  Further, the 
Board finds that an examination might help clarify this case.

To ensure that the VA has properly developed the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  After any necessary releases have 
been signed, the RO should attempt to 
contact Owensboro Mercy Health Care 
Center (a.k.a. Owensboro Daviess County 
Hospital) and Dr. Fuquay's office in 
Owensboro, Kentucky, (as identified by 
the veteran during the May 1998 Board 
hearing) to obtain all records pertaining 
to treatment of the veteran's childhood 
left foot injury from approximately 
1964/1965 and forward.  If necessary to 
obtain the records, clarification from 
the veteran should be sought.  All such 
records should be associated with the 
claims file.

2.  The RO should contact the veteran for 
him to identify any health care providers 
who treated him regarding his 1991 
automobile accident (as noted in a 
February 1997 VA consultation report).  
After any necessary releases have been 
signed, these records should be obtained 
and associated with the claims file.

3.  The veteran should then be provided 
with a VA orthopedic examination to 
determine the nature and extent of all 
left foot disability(ies).  Based upon 
review of the relevant medical records in 
the claims file and upon examination, the 
examiner is requested to proffer an 
opinion as to a.) whether left foot 
osteomyelitis or other left foot 
disability indicated in service clearly 
and unmistakably preexisted service; b.) 
if so, whether such disability worsened 
in service; and c.) if the disability did 
worsen, whether this was due to the 
natural progress of the disability.  
Reasons and bases for all conclusions 
should be provided.   Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in the examination.

4.  After the foregoing has been 
completed to extent possible, the RO 
should then adjudicate the issue of 
service connection for residuals of a 
left foot injury.  If the claim remains 
denied, both the veteran and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 4 -


